Citation Nr: 0907843	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for traumatic 
arthritis of the lumbar spine and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, as support for his claim, the Veteran had a 
hearing at the RO before the undersigned Veteran's Law Judge 
of the Board (Travel Board hearing).  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Based on the results of range-of-motion testing by a 
private physician versus a VA compensation examiner, it is 
just as likely as not the Veteran has 30 degrees or less 
forward flexion of his thoracolumbar spine because of his 
service-connected low back disability.

2.  He does not, however, have any incapacitating episodes or 
ankylosis.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher 40 percent rating, but no greater, for the 
Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of an RO letter dated in October 
2003, the Veteran was advised of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO issued that October 2003 VCAA notice letter prior to 
initially adjudicating the Veteran's claim in January 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).

In a more recent March 2006 letter the Veteran received 
additional notice concerning the disability rating and 
downstream effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to a higher disability rating claim, section 
5103(a) requires, at a minimum, that VA notify the claimant 
that to substantiate the claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43.

In October 2008, the Veteran received a VCAA notice letter 
specifically tailored to comply with the Vazquez decision.  
The letter provided him the diagnostic criteria for rating 
his disability and explained how disability evaluations were 
assigned.  The letter also informed him that he could provide 
evidence about how his disabilities affected his ability to 
work and daily life.  Certainly then, he has the requisite 
actual knowledge of the evidence needed to support his claim.



Moreover, since providing the Dingess notice in the March 
2006 letter and the Vazquez notice in the October 2008 
letter, the RO has readjudicated the Veteran's claim in the 
October 2007 and January 2009 supplemental statements of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006), indicating that, as a matter of law, 
the provision of all remaining, but necessary, VCAA notice 
prior to the readjudication of a claim - including in a 
statement of the case (SOC) or supplemental SOC (SSOC), 
effectively "cures" any timing problem associated with 
inadequate or incomplete notice or the lack of notice prior 
to the initial adjudication.

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error. See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post- decisional documents for concluding adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).  He has been represented throughout this 
appeal by an accredited veteran's service organization, The 
American Legion, which presumably is aware of the 
requirements for him to receive a higher rating for his low 
back disability.  Indeed, he and his representative made 
arguments during his recent February 2009 Travel Board 
hearing as to why he deserves additional compensation - most 
notably, as will be explained, because of the extent the 
forward flexion of his thoracolumbar spine is limited.  So 
they have the required actual knowledge of the type evidence 
needed to support the claim and warrant assigning a higher 
rating.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records, private medical records, and VA 
medical records, including the reports of his VA compensation 
examinations assessing the severity of his low back 
disability.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, 
the Court more recently held, however, that VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet App 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20-percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, primarily because he has sufficient 
limitation of motion on forward flexion to warrant a higher 
rating.  During his recent February 2009 Travel Board 
hearing, he and his representative argued that the results of 
range-of-motion testing done by a private doctor are a truer 
reflection of his actual range of motion than the results of 
his VA compensation examination.

Spine disabilities, including disabilities evaluated under 
Diagnostic Code 5242, are evaluated according to the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  Under this formula, a 20 percent rating is 
warranted when the forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The criteria for a 30 percent 
evaluation pertain only to the cervical spine (neck), so 
inapplicable in this case.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
30 degrees or less or there is favorable ankylosis if the 
entire thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine.  



The Veteran's service-connected low back disability includes 
degenerative disc disease, requiring the Board to also 
consider Diagnostic Code 5243 for intervertebral disc 
syndrome (IVDS), which may be rated according to the General 
Rating Formula for Diseases and Injuries of the Spine, as 
discussed above, or according to the Formula for Rating IVDS 
based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.

Under the formula for rating IVDS, a 10 percent evaluation is 
warranted when a veteran has incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted when a veteran has incapacitating episodes having a 
total duration of a least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation is 
warranted when a veteran has incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  For purposes of assigning 
evaluations under Diagnostic Code 5243, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
due to IVDS requiring bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating IVDS Based on Incapacitating Episodes, Note (1) 
(2008). 

The RO has not provided the criteria for Diagnostic Code 5243 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(indicating that if the Board intends to deny the Veteran's 
claim on a basis not initially considered by the RO, or on 
grounds of which he has not been apprised and given an 
opportunity to submit supporting argument, then the Board 
must consider whether this will be unduly prejudicial).  
Here, though, there is no prejudice to him because there is 
no evidence of record indicating he has ever had an 
incapacitating episode due to his low back disability 
according to the definition mentioned.  He all but 
acknowledged as much during his February 2009 hearing, again, 
arguing, instead, that he is entitled to a higher rating on 
another potentially viable basis - namely, because he has 
sufficient limitation of forward flexion of his thoracolumbar 
spine.  Therefore, the Formula for Rating IVDS does not 
apply.



VA medical examinations of joints performed in October 2004 
and June 2006 reveal the Veteran's complaints of constant 
radiating low back pain, including with physical activity.  
In October 2004 it was stated that the condition did not 
cause incapacitation.  Physical examination findings revealed 
thoracolumbar flexion to 90 degrees, without significant 
pain.  Neurologic symptoms were reported in October 2004 but 
not during the June 2006 examination.  VA and private X-rays 
through November 2007 show degenerative lumbar disc and joint 
changes.

In May 2008 the Veteran received treatment at a private 
medical facility for low back pain and measurement of 
thoracic and lumbar flexion range of motion.  The Veteran's 
quality of life was listed as excellent.  He reported no 
pain.  On examination, lumbar flexion was to 12 degrees, and 
thoracic flexion was to 10 degrees.  Limited flexion of both 
the lumbar and thoracic spine was the clinical impression.  

At a VA compensation examination of the spine in November 
2008, worsening back pain limiting some activities was 
reported.  It was reported that the Veteran was retired from 
employment.  He had no history of (lumbar spine) 
hospitalization or surgery.  He reported mild, daily back 
pain for hours, which radiated to his hips.  Flare-ups were 
described as mild, occurring every 1 to 2 months and lasting 
1 to 2 days.  Mild functional impairment was reported.  There 
was no thoracolumbar spine ankylosis.  Sensory and reflex 
tests were described as normal in the examination report.

Range-of-motion testing of the thoracolumbar spine revealed 
that flexion was to 70 degrees, with pain starting at 50 
degrees.  Extension of the thoracolumbar spine was to 20 
degrees without pain; lateral flexion left and right was to 
30 degrees with pain; and lateral rotation left and right was 
to 20 degrees without pain.  In summarizing the objective 
clinical findings, the VA examiner confirmed the Veteran had 
pain in certain range of motion (during forward and lateral 
flexion), including on repeated use of the low back, but that 
there was no fatigue, weakness, lack of endurance, or 
incoordination and no additional limitation of joint function 
or range of motion caused by those factors. 



III.  Analysis

The results of the May 2008 range-of-motion testing by the 
private doctor show the Veteran's forward flexion was to only 
12 degrees, and that thoracic flexion was even less, to only 
10 degrees.  And the private doctor reiterated this in the 
clinical impression, noting that both were limited to the 
extent indicated.  Because the forward flexion of the 
Veteran's thoracolumbar (i.e., thoracic and lumbar) spine was 
30 degrees or less during that evaluation, he is entitled to 
a higher 40 percent rating under Diagnostic Codes 5235-5242.

The Board realizes that, during the subsequent November 2008 
VA examination, the veteran had greater forward flexion to 70 
degrees.  However, it was specifically pointed out that there 
was pain beginning at 50 degrees, so for all intents and 
purposes that is the point where his forward flexion ended - 
although, in actuality, he was able to continue on to 70 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, (1995).

As justification for accepting the VA examiner's findings 
over those of the private doctor, and denying a higher 
rating, the RO indicated the private doctor did not measure 
range of motion in all planes (i.e., backward extension, 
lateral flexion to the right and left sides, and rotation to 
the right and left sides).  But this is irrelevant since only 
forward flexion is considered in determining whether the 
Veteran is entitled to a rating higher than 20 percent - 
that is, aside from whether he has experienced incapacitating 
episodes or has favorable or unfavorable ankylosis, neither 
of which he claims to have.  It is only at the 20 percent 
level and lesser ratings that his combined range of motion 
comes into play, requiring consideration of his range of 
motion in all planes to make this determination.  Since, 
however, he already has a 20 percent rating, and the criteria 
for the higher 40, 50, and 100 percent ratings do not 
consider his combined range of motion (only, as mentioned, 
whether he has incapacitating episodes or ankylosis), using 
that as a basis for denying a higher rating is the 
impermissible consideration of factors outside the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
((citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992) 
(Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error)).

Further, the private doctor objectively confirmed the veteran 
had pain in his low back after repetitive use (on both 
forward and lateral flexion), although no associated fatigue, 
weakness, lack of endurance, or incoordination and no 
additional limitation of joint function or motion caused by 
these other factors.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Nevertheless, there is at least a finding of functional loss 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

So when comparing the results of the range-of-motion testing 
done in May 2008 by the private doctor to that done in 
November 2008 by the VA examiner, it is just as likely as not 
the veteran has 30 degrees or less forward flexion of his 
thoracolumbar spine.  And he is given the benefit of the 
doubt in this circumstance, so he meets the requirement of 
DCs 5235-5242 for a higher 40 percent rating.  38 C.F.R. 
§§ 4.3, 4.7.

Since, however, as mentioned, the Veteran has never had an 
incapacitating episode of the type contemplated by DC 5243 
(involving doctor-prescribed bed rest), much less of 
sufficient frequency and duration to warrant application of 
DC 5243, he clearly is not entitled to a rating higher than 
40 percent on this basis.  Moreover, inasmuch as he still has 
a definitely quantifiable degree of range of motion, indeed, 
in all directions (forward flexion, backward extension, 
lateral flexion, and rotation), he does not have the required 
ankylosis - either favorable or unfavorable, so as to 
warrant a rating higher than 40 percent under DCs 5235-5242.  
Ankylosis, incidentally, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See also Note (5) to DCs 5235-
5242, indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire...thoracolumbar spine or entire spine [i.e., cervical, 
thoracic, and lumbar] is fixed in flexion or extension....).

Here, though, again, because the Veteran still has the 
capability of moving his low back in all directions - albeit 
with less than normal range of motion (see 38 C.F.R. § 4.71a, 
Plate V, for what VA considers normal range of motion), 
by definition, his low back is not ankylosed.

Since the Veteran's low back has been, at most, 40-percent 
disabling since one year prior to filing his current claim, 
this represents the maximum level of his disability for the 
entire period in question.  So the Board may not stage his 
rating under Hart.

Further, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
The Veteran retired from employment, rather than on medical 
disability attributable to his low back condition, and there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalization or marked interference with 
employment, meaning above and beyond that contemplated by the 
assigned schedular rating, to suggest he is not adequately 
compensated by the regular rating schedule.  According to 38 
C.F.R. § 4.1, generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Also, the vast majority of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  So the 
Board is not required to refer this case for extra-schedular 
consideration.  See VAOPGCPREC 6-96; Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); and  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

A higher 40 percent rating, but no greater, is granted for 
the low back disability, subject to the statutes and 
regulations governing the payment of VA compensation. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


